DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A1 (Figs. 1-2), read on claims 1-12 and 14, and Species B2 (Paragraph 23), read on claims 1 and 3-14,  in the reply filed on 01/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, and 14  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 4, 6, 7-10,  each recite the limitation "the regulation and/or control apparatus" in line 8 (claim 1) and in other places in claims 4, 6, 7-10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the regulation and/or control apparatus” is the same as “a control and/or regulation apparatus” first mentioned in line 2 of claim 1. For the purpose of examination, the examiner has interpreted them to be the same.
Claim 1 further recites “and or” in line 11. It is unclear of its exact meaning. For the purpose of examination, the examiner has interpreted them to mean “and/or”.
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following the phrase are not part of the claimed invention
Claim 8 recites “axial actuators” in line 3. However, it is unclear if they are the same as the “at least one axial actuator” in line 2 of claim 1. For the purpose of examination, the examiner has interpreted them to be the same.
Claim 9 recites the limitation "the rotation speed control means" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted them to mean "a rotation speed control means".
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heijkenskjold et al.(US 4180946) in view of Mann et al. (US 8,694,133).
Regarding claim 1, Heijkenskjold discloses tool drive with spindle shaft 10 for a machining, comprising at least one electromagnetic axial actuator 28 (axial magnetic bearing, col. 3 lines 28-49) and a control and/or regulation apparatus C, C3 (col. 7 lines 26-47) for the operation of the axial actuator for changing the position of the spindle shaft along the longitudinal axis.
Heijkenskjold discloses the control and/or regulation apparatus is designed to drive the axial actuator for the generation of microvibration movement of the spindle shaft, independently of and superimposable on a feed movement (Col.5 line 38 – 48 mentions a carriage (not shown) is used to position and displace the tool. Col. 6 lines 52-59 describes a reciprocating linear movement (can be micro-oscillations superposed on the tool’s advance movement)), wherein at least one axial magnetic bearing 28 is provided as at least part of the axial actuator, 
Heijkenskjold does not disclose the tool drive is for a chip-forming machine, and the generation of  microvibration movement of the spindle shaft, independently of and 
Heijkenskjold also does not disclose “the regulation and/or control apparatus comprises a memory unit and/or a function generation unit, and is configured to specify setpoint values of the oscillation curve of the microvibration movement depending on geometrical and or physical data of the workpiece and/or process variables that are measured or determined indirectly and/or control inputs, so that the control and/or regulation apparatus is configured to adjust an axial microvibration movement of the spindle shaft, independently of and superimposed on a feed movement, in such a way as to affect the chip size and chip shape of the removed material created when drilling.”
Mann discloses control system and methods for controlling a machining operation. The method includes adjusting operating parameters of the machine to help optimize attributes of the machining process such as chip size and shape. The machining process includes a drilling process. (col. 2 lines 15-24; 48-54; col. 2 lines 66-col.3 line 9, col. 4 lines 16-col. 5 line 6; col. 14, lines 42-57, Table 1)
Mann also discloses the method including using various mathematical algorithms that modeling (choosing) a setpoint oscillation curve (a sinusoidal motion, including amplitude and frequency, depending on a specific set of machining parameters, col. 6 line 52 – col. 7 line 2) of the axial microvibration movement, and adjusting the axial microvibration movement during a drilling process (These algorithms can be applied within “closed-loop control system, wherein a feedback signal may be used to modify or optimize the modulation conditions or the machining parameters in order to achieve an effective modulation condition.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the tool drive of Heijkenskjold to drill a hole and modify the regulation and/or control apparatus of Heijkenskjold, as taught by Mann, to include a memory unit or a function generation unit, to specify setpoint values of the oscillation curve of the microvibration movement depending on geometrical or physical data of the workpiece, process variables that are measured or determined indirectly, or control inputs, so that the control and/or regulation apparatus is configured to adjust an axial microvibration movement of the spindle shaft, independently of and superimposed on a feed movement, in such a way as to affect the chip size and chip shape of the removed material created when drilling.” to optimize the attribute (e.g., chip size and shape) of the machining process.
Regarding claim 3, Heijkenskjold in view of Mann discloses at least one radial bearing 16, 23 of the spindle shaft are radial magnetic bearings which are driveable by the control and/or regulation apparatus for the generation of radial movements. (col. 4 lines 15-20 and col. 7 lines 26-38)
Regarding claim 4, Heijkenskjold in view of Mann does not disclose explicitly the regulation and/or control apparatus is configured to generate a controlled spindle movement for deburring an opening of a drilled hole or performing a radial expansion of a drill channel.  However, Heijkenskjold teaches the tool drive can be used to ovalize a work surface. This indicates the tool can be moved radially with a prescribed motion. (col. 6 lines 21-28, 45-52)  It would have been obvious to one having ordinary skill in the art to apply this technique to generate a controlled spindle movement for a radial expansion of a drill channel. (for example, for machining an irregular shape of a hole)
Regarding claim 5, Heijkenskjold in view of Mann discloses two or more actuators 28 (axial actuator), 16, 23  (radial actuators) are provided for the increase of displacement forces.
Regarding claim 6, Heijkenskjold in view of Mann discloses the regulation and/or control apparatus is configured to detect machining process values to adjust setpoint values of the microvibration movement. (by a closed-loop control system, wherein a feedback signal may be used to modify or optimize the modulation conditions or the machining parameters in order to achieve an effective modulation condition.” Col. 7 lines 14-17, Mann)
Regarding claim 7, Heijkenskjold in view of Mann discloses the regulation and/or control apparatus is configured to adjust the setpoint value of the oscillation curve of at least a partial movement section of the microvibration movements. (By a closed-loop control system, wherein a feedback signal may be used to modify or optimize the modulation conditions or the machining parameters in order to achieve an effective modulation condition.” Col. 7 lines 14-17, Mann)
Regarding claim 8, Heijkenskjold in view of Mann discloses the regulation and/or control apparatus is configured to bring about a change in the setpoint value of the oscillation curve for the movement specification by means of axial actuators. (Col. 7 lines 14-17, col. 8 lines 51- col. 9 line 10, and col. 10 lines 10-32, Mann)
Regarding claim 9, Heijkenskjold in view of Mann discloses the regulation and/or control apparatus is configured to exchange data with a feed control means and/or with the rotation speed control means. (FIG. 6 of Mann shows the closed-loop control system compares a reference amplitude of modulation motion (it is inherent the 
Regarding claim 10, Heijkenskjold discloses a microvibration movement amplitude is settable between 0.01 mm and 1 mm. (col. 6 lines 3-9).  Mann discloses the regulation and or control apparatus is configured to generate microvibration movements between 1 Hz and 1kHz by means of the actuators, where a microvibration movement amplitude is settable between 0.01 mm and 1 mm. (fm = 200 Hz, A = 0.020 mm, example A, Table, col. 14 lines 41- 57 ) Therefore,  Heijkenskjold in view of Mann teaches the limitation of claim 10.
Regarding claim 11, Heijkenskjold in view of Mann discloses at least one magnetic prestressing apparatus 16, 23 is provided in order to specify a force on the spindle shaft in a specifiable direction. (note the radial electromagnetic bearing 16 or 23 specifies a magnetic force in a radial direction.) 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heijkenskjold et al., in view of Mann et al. and further in view of Kubala (US 5,669,636).
Regarding claim 12, Heijkenskjold in view of Mann does not disclose the spindle shaft comprises at least one coolant channel for a cooling and lubricating fluid, wherein a transfer region for a gaseous or liquid cooling and lubricating medium is implemented in at least one coolant channel of the spindle shaft elastically.
Kubala discloses a rotating coolant union 10 for supplying coolant to channel 17 of a drive shaft 12 of a device (e.g., a rotating drill bit, similar to the spindle shaft of the tool drive taught by Heijkenskjold in view of Mann) (Fig. 1-2, col. 4 line 50-67) The .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heijkenskjold et al.,  in view of Mann et al. and further in view of WO2013142890A1.
Regarding claim 14, Heijkenskjold in view of Mann does not disclose a compensation oscillation generation apparatus is comprised in the tool drive, and is configured to compensate for oscillations of the spindle shaft in the tool drive.
WO ‘890 discloses a machine having such a device (1) The device comprises a cutting element (3) for mechanically machining a workpiece (2). The cutting element (3) is connected to an oscillating device (5) which sets the cutting element (3) in oscillation. The oscillating device (5) has a compensating mass (6) that oscillates in the opposite .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHWEN-WEI SU/Examiner, Art Unit 3722